                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

Michael Odai Grant a/k/a                     )
Michael Odai Grant, Jr.,                     )
                                             )
                      Petitioner,            )        C/A No. 0:18-2418-TMC
                                             )
       v.                                    )
                                             )              ORDER
Bonita S. Mosley,                            )
                                             )
                      Respondent.            )
                                             )

       Petitioner Michael Odai Grant a/k/a Michael Odai Grant, Jr.,, a federal proceeding pro se,

filed a petition seeking habeas relief pursuant to 28 U.S.C. § 2241 in regard to the calculation of

his sentence. (ECF No. 1). In accordance with 28 U.S.C. § 636(b)(1) and Local Civil Rule

73.02, D.S.C., this matter was referred to a magistrate judge for pretrial handling. Respondent

Bonita S. Mosley filed a motion for summary judgment (ECF No. 12), and Petitioner filed a

response (ECF No. 19).1 Before the court is the magistrate judge’s Report and Recommendation

(“Report”), recommending that Respondent’s summary judgement motion be granted and the

Petition be denied. (ECF No. 23 at 8). The parties were advised of their right to file objections.

Id. at 9. However, Petitioner did not file any objections, and the time to do so has now run.

       The Report has no presumptive weight and the responsibility to make a final

determination remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). In

the absence of objections to the Report, this court is not required to provide an explanation for


       1
          After Petitioner failed to timely respond to Respondent’s summary judgment motion, the
magistrate judge entered an order directing Petitioner to advise as to whether he wished to
continue to pursue this case and to file a response. (ECF No. 17). Thereafter, Petitioner filed a
letter stating he would like the court “to proceed forward with [his] motion” with the grounds he
had presented. (ECF No. 19). The magistrate judge construed this letter as a response to
Respondent’s motion for summary judgment. (ECF No. 23 at 1).
                                                   1
adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather,

“in the absence of a timely filed objection, a district court need not conduct a de novo review,

but instead must only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       After a thorough review, the court finds no clear error and, therefore, adopts the Report

(ECF No. 23) and incorporates it herein by reference. Therefore, Respondent’s summary

judgment motion (ECF No. 12) is GRANTED and the habeas petition is DENIED and

DISMISSED with prejudice.

               IT IS SO ORDERED.



                                                               s/Timothy M. Cain
                                                               United States District Judge

       April 16, 2019
       Anderson, South Carolina




                                                  2
